Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the limitations “each one of the upper surface side warps and each one of the lower surface side warps below each the each one of the upper surface side warps form a set, each of the sets consists of the each one of the upper surface side warps and the each one of the lower surface side warps below the each one of the upper surface side warps” and  “a number of knuckles in which each of the second warps and each of the lower surface side warps that forms the set with the each of the second warps pass below the lower surface side wefts is the same as a number of knuckles in which an adjacent lower surface side warp adjacent to the each of the lower surface side warps passes below the lower surface side wefts”.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg, U.S. Patent No. 4,501,303.
Osterberg discloses an industrial fabric comprising a top layer and a bottom layer, wherein the yarns making up the top layer have the same diameter in the warp and weft, and wherein the yarns of the bottom layer have a larger diameter than the yarns of the top layer, and wherein at least one top layer warp is interwoven a lower side weft to form binding yarns.  See figures, abstract and col. 2, lines 25- 67.  Considering figures 1-4, for example,  warp threads 7 and 8, as the second warps of the upper surface and warp 5 as the paired warp from the lower surface, it is clear that when warps 7 or 8 pass below the lower surface side wefts 6, that warp 5 passes above the lower surface side weft 6.  Further considering warp 3 and weft 4, the warp 3 corresponds to the first warps which interweave with upper surface side wefts 4 only.  The second warps can pass under one weft of the lower side, or more than one weft of the lower side and would necessarily be adjacent to the lower surface side wefts since they are in the same layer.  With regard to the limitation that each one of the upper surface side warps and each one of the lower surface side warps below the each one of the upper surface side warps form a set, each of the set consists of the each one of the upper surface side warps and the each one of the lower surface side warps below the each one of the upper surface side warps, since Osterberg teaches two fabric layers which are symmetrically interwoven by the pairs of binding yarn, it would have been obvious to have formed the upper and lower fabrics so that the upper surface warps and lower surface warps formed sets, each set consisting of the upper surface side warp an d the lower surface side below the upper surface side warp to provide a symmetrical fabric.
Applicant’s arguments filed 11/26/21 are sufficient to overcome the new matter rejection and the previous art rejection.  
The objection to the specification is maintained and amended to include an additional clause from the independent claims.  The specification provides support for these limitations and therefore there is no 112 issue, however, the requirement that the specification provide antecedent basis is a separate requirement.  
Applicant’s arguments regarding the previous art rejection is persuasive.  
Claims 1-12 are allowed.
Since the objection to the specification is modified, this action is not made final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789